Case 2:20-cv-00955-JLB-NPM Document 58-5 Filed 03/29/21 Page 1 of 1 PagelD 566

FREQUENCY =

4
*«

*

Former Pfizer President of R&D Joins Biotech Startup,
Frequency Therapeutics

Ga

WOBURN, MASSACHUSSETTS — Frequency Therapeutics, a biotech
firm developing drugs to re-create sensory cells in the inner ear,
announced the appointment of John LaMattina, PhD, as a member of

its Scientific Advisory Board and Senior Advisor to the CEO.

 

According to the company’s press release, Dr. LaMattina is the former

John LaMattina, PhO

President of Pfizer Gobal Research and Development and Senior Vice
President of Pfizer, Inc. Ouring his tenure at Pfizer, the company
discovered and developed many innovative and highly successful new drugs, including:

Zoloft, Chantix, Lyrica, and many others.
About Frequency Therapeutics

Frequency Therapeutics is 4 leader in the development of medicines Gesiqned to activate progenitor cells witht the
body to treat degenerative diseases. The Company's progenitor cell activation (PCA) approach stirnmulates progenitar
ces to create functional tissue with the aim of devetoping disease modifying therapies. The Company's lead product
canduiate. FA-3522. is Gesigned to regenerate auctor ¥ hor ceils to restore hear ng function, makx-322 Phrase Li?
MeUustie Ay Ggnificant and chnically mearenglul irnprovernents in key mneasures of hearing function in patients
eural hearing toss were observed, FX-222 is being evstuated in. multipte ongoing clinical studing in
oatients with sensoringural hearing toss. The Cc IMpary 250 5 evaluating additional diseases where its PA anoroach

Cos create function tissue NUN in a Ore -Chnical program in rreulteole sclerosis

MNeadquartered a Woburn, Mass... Frequency has an ex-U5S. license ard collaboration agreement with Astelas Pharma
nc. for FX- 3522. as well as additional collaboration and licensing agreernmonts with acaderrec and nonprofit research
organizations including Massachusetts Eye and Ear. Mass General Brigham and the Massachusetts listitute

Teche ViCey yy, The Scripos Research institute and Cambridge Et terprises Lirvted, Carnbridge University UK. . hor more
Infermatior, vesit wow ‘ ' vLE m and fo@ow Fre

quency on Twitter @Frequen

Exhibit 5

wie

 

 

 

 
